DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings  
Drawing Amendments filed 08 August 2022 are accepted and entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“means for driving the low pressure compressor” in Claims 11, 13, and 15 modified by structures such as “electric motor” (claim 11), “a gear system” (claim 13), “secondary power unit and/or a battery pack” (claim 15).
“means fore decoupling” in claim 18 modified by “a first clutch”
“means for starting” in claim 19 modified by “first clutch…a second clutch…[and] electric motor”
“means for operating” in claim 20 modified by “first clutch…second clutch…[and] electric motor”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 13, 15, and 18-20, the recitation(s) “means for” in combination with method step recitations such as “driving the low pressure compressor through the gear system”, “powering the electric motor via…”, “disengaging the first clutch”, etc. render the claims indefinite because it is unclear whether the “means” refers to the structures claimed within the steps of the means, or whether Applicant intends the “means” to refer to method steps despite the claim being drawn to an apparatus. Furthermore, the Specification also does not specifically define the claimed means. Thus, it is unclear whether the claimed means are structures, or method steps.
Dependent claim 14 is also rejected for depending on the above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8, 11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forest 20180223740.
Regarding claim 1, Forest teaches a turboprop gas turbine engine (10, Figs 1, 5) comprising: 
a low pressure turbine (18) drivingly engaged to an output shaft (24) for driving a rotatable load (16); 
a low pressure compressor (38, Fig 5) de-coupled from the low pressure turbine (during at least some operating conditions, the low pressure compressor is not coupled to the low pressure turbine via clutch 34 and shaft 23), the low pressure compressor and the low pressure turbine rotating independently from one another (during at least some operating conditions; [0034]); 
a high pressure compressor (42) disposed downstream from the low pressure compressor and in fluid communication therewith to receive pressurized air therefrom (Figs 1, 5; [0034]); 
a high pressure turbine (41) disposed downstream from the high pressure compressor and drivingly engaged thereto via a high pressure shaft (43), the high pressure turbine disposed upstream from the low pressure turbine and in fluid communication therewith (Fig 1); and 
an electric motor (52B) receiving power from a power source  (required to operate 52B as a motor) and drivingly engaged to the low pressure compressor (via 39; [0034], Fig 5), the electric motor operable to drive the low pressure compressor independently from the low pressure turbine (LPT), the high pressure compressor (HPC) and the high pressure turbine (HPT; clutches 32 and 34 may be electronically operated and selectively engaged/disengaged, as desired; thus the two clutches may both be disengaged such that the low pressure compressor is driven by the motor independently from the low pressure turbine, the high pressure compressor, and the high pressure turbine). Note, the last limitation is a functional limitation describing what the system is capable of doing, rather than describing what the system is (structurally; see MPEP2173.05). In such cases, MPEP2114(II) provides that an apparatus claims cover what a device is, not what a device does. Thus, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. In this case, Forest teaches all the claimed structures and Forest is capable of being operated in the manner claimed (motor driving low pressure compressor independent of the LPT, HPC, and HPT). Thus, Forest teaches the claimed invention. 
	Regarding claim 3, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches the low pressure compressor is driven by the electric motor through a gear system (39; Fig 5; [0034]).
Regarding claim 4, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches the gear system is within an accessory gearbox (50) of the gas turbine engine (as required by the application of Fig 5 to Fig 1 per Forest; [0034-35]), 

    PNG
    media_image1.png
    743
    1085
    media_image1.png
    Greyscale

the gear system including a first shaft (Fig 5 above) rotatably connected to the electric motor with a first gear (39A) mounted to a distal end thereof, and a second shaft (30) rotatably connected to the low pressure compressor (Fig 5) having a second gear mounted to a distal end thereof (for engagement with 39B; [0034]), the first gear drivingly engaged with the second gear (Fig 5; [0034]).
Regarding claim 8, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches the gas turbine engine is a reverse flow gas turbine engine (Fig 1). 
Regarding claim 11, Forest teaches a turboprop gas turbine engine (10, Figs 1, 5) comprising: 
a low pressure assembly (incl. 38, 30; Fig 5) including a low pressure compressor (38) decoupled from a low pressure turbine (18; Figs 1, 5 when clutch 34 is disengaged), the low pressure compressor and the low pressure turbine rotating independently from one another (when clutch 34 is disengaged); 
a high pressure spool (40) including a high pressure compressor (42) disposed downstream from the low pressure compressor (Figs 1, 5; [0034]) and in fluid communication therewith to receive pressurized air therefrom (Figs 1, 5), and 
a high pressure turbine (41) disposed downstream from a combustor (13) and the high pressure compressor (Fig 1), the high pressure turbine drivingly engaged to the high pressure compressor via a high pressure shaft (43), the high pressure turbine disposed upstream from the low pressure turbine and in fluid communication therewith (Fig 1); 
an output shaft (24) drivingly engaged to the low pressure turbine (Fig 1) and operable to drivingly engage a rotatable load (16); and 
means for driving the low pressure compressor independently from the low pressure turbine, the high pressure compressor and the high pressure turbine (incl. clutch 32, clutch 34, gear assembly 39, and motor 52b), said means including an electric motor (52b). Clutches 32 and 34 may be electronically operated and selectively engaged/disengaged, as desired; thus the two clutches may both be disengaged such that the low pressure compressor is driven by the motor independently from the low pressure turbine, the high pressure compressor, and the high pressure turbine. Note, this last limitation is a functional limitation describing what the system is capable of doing, rather than describing what the system is (structurally; see MPEP2173.05). In such cases, MPEP2114(II) provides that an apparatus claims cover what a device is, not what a device does. Thus, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. In this case, Forest teaches all the claimed structures and Forest is capable of being operated in the manner claimed (motor driving low pressure compressor independent of the LPT, HPC, and HPT). Thus, Forest teaches the claimed invention. 
Regarding claim 13, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches a gear system (39) operably coupling the electric motor to the low pressure compressor (Fig 5; [0034]); the means for driving the low pressure compressor independently from the low pressure turbine, the high pressure compressor and the high pressure turbine further include the electric motor driving the low pressure compressor through the gear system (Fig 5; [0034] as discussed above).
Regarding claim 14, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches the gear system is within an accessory gearbox (50) of the gas turbine engine (as required by the application of Fig 5 to Fig 1 per Forest; [0034-35]), 

    PNG
    media_image1.png
    743
    1085
    media_image1.png
    Greyscale

the gear system including a first shaft (Fig 5 above) rotatably connected to the electric motor with a first gear (39A) mounted to a distal end thereof, and a second shaft (30) rotatably connected to the low pressure compressor having a second gear (for engagement with 39B; [0034]) mounted to a distal end thereof (Fig 5), the first gear drivingly engaged with the second gear (Fig 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forest in view of Gibson 10823078.
Regarding claim 5, Forest teaches all the limitations of the claimed invention as discussed above. Forest does not teach the power source includes a secondary power unit and/or a battery pack.
	However, Gibson teaches an electric motor (202) driving a low pressure compressor (111) using power from a power source (204 and/or 300) which may be a secondary power unit and/or a battery pack (Col.8 ll.4-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a secondary power source or battery for the electric motor of Forest as taught by Gibson, in order to provide power to the electric motor as a starter before the engine is running, the secondary power source or battery also being useful for load leveling during transients (Gibson, Col.8 ll.4-34).
	Regarding claim 15, Forest teaches all the limitations of the claimed invention as discussed above. Forest also teaches an electric motor driving the low pressure compressor independently from the low pressure turbine, the high pressure compressor and the high pressure turbine (as discussed above, by disengaging both clutches 32 and 34 of Forest). 
Forest does not teach a secondary power unit and/or battery pack, wherein the means for driving the low pressure compressor further include powering the electric motor via the secondary power unit and/or a battery pack.
However, Gibson teaches an electric motor (202) driving a low pressure compressor (111) using power from a power source (204 and/or 300) which may be a secondary power unit and/or a battery pack (Col.8 ll.4-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a secondary power source or battery for the electric motor of Forest as taught by Gibson, in order to provide power to the electric motor as a starter before the engine is running, the secondary power source or battery also being useful for load leveling during transients (Gibson, Col.8 ll.4-34).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forest in view of Copeland 8881533.
Regarding claim 9, Forest teaches all the limitations of the claimed invention as discussed above. Forest does not teach a first clutch operably connecting the electric motor to the low pressure compressor, the first clutch selectively disengageable under low boost requirements to reduce drag on the gas turbine engine by decoupling the electric motor from the low pressure compressor.
However, Copeland teaches an electric motor (ESG 54) driving a shaft (46) of a gas turbine engine (10) via an accessory gearbox (AGB 56) where a first clutch (60) is disposed between the electric motor and the AGB to selectively disengage/decouple the electric motor from the gas turbine engine to reduce drag on the gas turbine engine if/when the electric motor is in a failure mode (Col.1 l.55 - Col.2 l.10; note a bound or restricted electric motor rotor creates a resistive force, or drag, on the engine). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the clutch of Copeland to the system of Forest, in order to disengage the electric motor from the gas turbine engine in case of motor failure (e.g. with electric motor rotor binding) to protect the AGB (Copeland, Col.1 l.55 - Col.2 l.10).
Forest in view of Copeland does not explicitly teach the clutch being disengageable under “low boost requirements”.
However, this is a functional limitation expressing a desired result of employing the claimed system in a certain manner. MPEP2114 (I-II) provide that apparatus claims cover what a device is, not what a device does; thus a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. In this case, Forest in view of Copeland teaches all the claimed structures, and the structures of Forest in view of Copeland are capable of being employed in the manner claimed, e.g. the clutch being decoupled in case of motor failure during any conditions, including under low boost requirements.
Regarding claim 18, Forest teaches all the limitations of the claimed invention as discussed above. Forest does not teach a first clutch operably connecting the electric motor to the low pressure compressor, and means for decoupling the electric motor from the low pressure compressor to reduce drag on the gas turbine engine, said means including disengaging the first clutch. 
However, Copeland teaches an electric motor (ESG 54) driving a shaft (46) of a gas turbine engine (10) via an accessory gearbox (AGB 56) where a first clutch (60) is disposed between the electric motor and the AGB to selectively disengage/decouple the electric motor from the gas turbine engine to reduce drag on the gas turbine engine if/when the electric motor is in a failure mode (Col.1 l.55 - Col.2 l.10; note a bound or restricted electric motor rotor creates a resistive force, or drag, on the engine). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the clutch of Copeland to the system of Forest, in order to disengage the electric motor from the gas turbine engine in case of motor failure (e.g. with electric motor rotor binding) to protect the AGB (Copeland, Col.1 l.55 - Col.2 l.10).

Potentially Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 08 August 2022 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741